Neuberger Berman Income Funds® Neuberger Berman Municipal Money Fund Neuberger Berman New York Municipal Money Fund Investor Class Supplement to the Prospectus dated February 28, 2010, as amended May 28, 2010 Shares of Neuberger Berman Municipal Money Fund and Neuberger Berman New York Municipal Money Fund are not available for purchase. The date of this supplement is September 29, 2010 and it supersedes the supplements dated August 24, 2010. Neuberger Berman Management LLC 605 Third Avenue2nd Floor New York, NY10158-0180 212-476-8800 Broker/Dealer and Institutional Services: 800-366-6264 Web site: www.nb.com
